Title: To James Madison from John Leonard, 22 July 1806
From: Leonard, John
To: Madison, James



Sir
Barcelona July 22d. 1806

The preceding is copy of my last respects, since when nothing worthy of  has occur’d in this port.  I have now the honor to forward a list of Arrivals Jany. to June 1806 & Triplicate of the one from July to Decr. 1805.
My partner in Commerce Mr. Andw. Thorndike of Beverly, sailed from this for the U. S.  He is instructed by me to do the needfull respecting, the  of the consular Bond.
I have been some time in Correspondce. with Msrs. Young & Erving, on the subject of the rigorous measure adopted by the Health board of this City towards our Flag, & have given such information & remarks as I trust will be useful in forming the representation Mr. E. is now about making to the Spanish Government I am Sir with great respect, Your Most obt. & very hble Sert.

J Leonard

